Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 06/29/2021.
Claims 2 and 10 are cancelled and 21-22 are newly added by the applicant.
Claims 1, 3-9 and 11-22 remain pending, where 1, 9 and 20 are independent. 
The rejection under double patenting has been withdrawn because the approved terminal disclaimer overcomes the rejection. 
The rejection under 101 has been withdrawn because the arguments and amended claims overcome the rejection. 
Examiner’s Amendment/comments 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment does not overcome the double patenting rejection. Examiner proposed to submit the terminal disclaimer to overcome the double patenting issue. 
Authorization for this examiner's amendment was given via email with Eric Melin
(Patent Engineer) and Sandra Beauchesne (Reg. No. 43,422) on 07/19/2021.
	The application has been amended as follows:
The Applicant agreed and submitted the terminal disclaimer via EFS to overcome the rejection under double patenting.

Claim 1 (Currently amended):  An environment controller, comprising:
a communication interface; and
a processing unit for:
receiving at least one environmental characteristic value via the communication interface;
determining a plurality of input variables, at least one of the plurality of input variables being based on one among the at least one environmental characteristic value;
calculating by a legacy environment control software module at least one output variable based on the plurality of input variables, the legacy environment control software module not implementing a neural network;
transmitting via the communication interface the plurality of input variables to a training server executing a neural network training engine;
receiving via the communication interface at least one inferred output variable from the training server, each inferred output variable corresponding to one of the at least one output variable calculated by the legacy environment control software module;
validating a predictive model used by the neural network inference engine executed by the training server by comparing each inferred output variable received from the training server with the corresponding output variable calculated by the legacy environment control software module; and
transmitting a feedback to the training server via the communication interface, the feedback comprising a result of the comparison of each inferred output variable received from the training server with the corresponding output variable calculated by the legacy environment control software module.

Claim 9 (Currently amended):  A method for validating a predictive model of a neural network through interactions with an environment controller, the method comprising:
receiving at least one environmental characteristic value via a communication interface of the environment controller;
determining by a processing unit of the environment controller a plurality of input variables, at least one of the plurality of input variables being based on one among the at least one environmental characteristic value;
executing by the processing unit a legacy environment control software module for calculating at least one output variable based on the plurality of input variables, the legacy environment control software module not implementing a neural network;
transmitting by the processing unit via the communication interface the plurality of input variables to a training server executing a neural network training engine using the predictive model; 
receiving by the processing unit via the communication interface at least one inferred output variable from the training server, each inferred output variable corresponding to one of the at least one output variable calculated by the legacy environment control software module;
validating by the processing unit the predictive model used by the neural network inference engine executed by the training server by comparing by the processing unit each inferred output variable received from the training server with the corresponding output variable calculated by the legacy environment control software module; and
transmitting by the processing unit a feedback to the training server via the communication interface, the feedback comprising a result of the comparison of each inferred output variable received from the training server with the corresponding output variable calculated by the legacy environment control software module.

Claim 20 (Currently amended): A non-transitory computer program product comprising instructions executable by a processing unit of an environment controller, the execution of the instructions by the processing unit providing for validating a predictive model of a neural network through interactions with the environment controller by:
receiving at least one environmental characteristic value via a communication interface of the environment controller;
determining by the processing unit of the environment controller a plurality of input variables, at least one of the plurality of input variables being based on one among the at least one environmental characteristic value;
executing by the processing unit a legacy environment control software module for calculating at least one output variable based on the plurality of input variables, the legacy environment control software module not implementing a neural network;
transmitting by the processing unit via the communication interface the plurality of input variables to a training server executing a neural network training engine using the predictive model;
receiving by the processing unit via the communication interface at least one inferred output variable from the training server, each inferred output variable corresponding to one of the at least one output variable calculated by the legacy environment control software module;
validating by the processing unit the predictive model used by the neural network inference engine executed by the training server by comparing by the processing unit each inferred output variable received from the training server with the corresponding output variable calculated by the legacy environment control software module; and
transmitting by the processing unit a feedback to the training server via the communication interface, the feedback comprising a result of the comparison of each inferred output variable received from the training server with the corresponding output variable calculated by the legacy environment control software module. 
	
				Allowable Subject Matter
Claims 1, 3-9 and 11-22 are allowable after a thorough search, examination, persuasive amendment and arguments over the prior art of record.
Examiner's Statement of Reason for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The Applicants' replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed on 06/29/2021 and further amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompanying the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Md Azad/
Primary Examiner, Art Unit 2119.